Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01242-CV

                             JACQUELINE GIBSON, Appellant

                                                V.

 STONEBRIAR MALL, LLC, D/B/A STONEBRIAR CENTRE, XENCOM FACILITY
 MANAGEMENT, LLC. AND MYDATT SERVICES, INC. D/B/A VALOR SECURITY
                        SERVICES, Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04270-2016

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

27, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE